Citation Nr: 0111587	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  00-06 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for headaches, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel



INTRODUCTION

The veteran served on active duty from July 1956 to July 
1960, November 1961 to November 1964, December 1964 to April 
1977, and from January 1985 to August 1987.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), that granted service connection for 
headaches.  The evaluation was noncompensable, effective in 
June 1999.  During the pendency of the appeal, a September 
2000 rating decision increased the evaluation of the 
headaches to 30 percent, effective in June 1999. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's headaches have not been shown to result in 
very frequent attacks that produce severe economic or non-
economic inadaptability.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent for headaches have not been met.  38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§  4.1, 4.2, 
4.7, 4.10, 4.124a, Diagnostic Code 8100 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the RO was incorrect in 
not granting the benefit sought on appeal.  The veteran 
maintains, in substance, that the current evaluation assigned 
for his headaches does not adequately reflect the severity of 
that disability.  He contends that his headaches are 
prostrating and frequent enough to warrant a 50 percent 
evaluation.  Therefore, a favorable determination has been 
requested.

The Board is satisfied that all relevant evidence has been 
obtained with respect to this claim and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by statute.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA).  In this regard, the veteran has been provided VA 
examinations, and private and VA post-service treatment 
records have been obtained.  The veteran has not notified VA 
of any outstanding medical records.  In correspondence 
received in December 2000, the veteran referred to treatment 
received at the Wright-Patterson Air Force Base Medical 
Center and from a private specialist.  A review of the claims 
file indicates that medical reports and/or treatment records 
have been obtained from these sources.  Finally, a February 
2000 Statement of the Case and subsequent Supplemental 
Statements of the Case informed him of the criteria necessary 
for an evaluation in excess of 30 percent for this 
disability. 

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is generally viewed 
in relation to its whole history.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has reviewed the service medical records and all other 
evidence of record pertaining to the history of the veteran's 
service-connected disability.  The Board has found nothing in 
the historical record that would lead to a conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

The veteran's headaches have been evaluated as migraines, 
under Diagnostic Code 8100.  According to this Diagnostic 
Code, migraines resulting in characteristic prostrating 
attacks occurring on an average once a month over the last 
several months warrant a 30 percent evaluation.  Migraines 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability warrant 
a 50 percent evaluation.  An evaluation in excess of 50 
percent is not provided for under the Rating Schedule for 
migraines.  Diagnostic Code 8100.  

Medical records dated during the rating period includes 
outpatient treatment reports from Wright-Patterson Air force 
Base reflecting treatment for a number of conditions.  In 
September 1999 the veteran sought treatment for migraines.  
He reported that they occurred approximately twice a month 
and were preceded by aura.  

The report of a December 1999 VA examination provides that 
the veteran experienced two types of headaches.  The more 
severe of the headaches started on either side of the 
forehead, behind and above his eye.  They occasionally would 

involve both eyes and were most often always frontal in 
location and rarely further back in his head.  The veteran 
said that the headaches were sharp, throbbing and 
excruciating pain during which it bothered him to even wear 
his glasses.  It was noted that the veteran did try to 
continue activities to get his mind off his headaches.  The 
headaches were noted to not be prostrating in nature.  The 
veteran did not typically go to bed because of the headaches 
and reported occasional nausea with his severe headaches 
along with very rare vomiting associated with the headaches.  
These severe headaches occurred approximately twice a month 
and lasted about one and one-half to two days.  They were not 
necessarily relieved with sleep and occasionally a severe 
headache would awaken him from sleep.  The only warning of a 
severe headache was that it was often preceded by a feeling 
of excess fatigue and he noticed that he was light-sensitive 
prior to the onset of a severe headache.  The light-
sensitivity continued throughout the course of his headache.  
The veteran reported that the headaches interfered with his 
ability to concentrate on a task but that he did continue 
with his activities as best he could.  The veteran said that 
for severe headaches he used Fiorinal and used about eight to 
ten such pills a month.  The veteran said that when he was 
working he would miss approximately six to ten days of work 
on average per year.  The veteran reported that he had not 
missed any work in the past year, nor had he gone to the 
emergency room.  

The veteran's second type of headache was a chronic daily 
headache which he reported as a draining, nagging, fatiguing 
feeling, again frontally.  He said that it was a feeling of 
just not being well.  These headaches typically lasted all 
day.  On average, the veteran used 800 mg of Ibuprofen a day, 
four tablets equivalent to Excedrin every day, and two extra-
strength Tylenol every day.  It was reported that the 
veteran's said that he felt that some of his headaches might 
be analgesic rebound.  He said that he went off these daily 
medications for 15 days but his headaches became more severe 
and he eventually went back to the regime of multiple over-
the-counter analgesics. 

The VA examiner provided the results of a neurological 
examination.  The impressions were chronic daily headaches, 
most likely analgesic rebound; and migraine without aura.  
The examiner summarized that the headaches occurred 
approximately twice a month and lasted approximately one and 
one-half days on average, and were not prostrating in nature.  

A March 2000 report from a medical doctor who was Chief of 
the Department of Neurology at the Wright-Patterson Medical 
Center provides that he had treated the veteran since 1996 
for the diagnosis of "migraine headaches."  The medical 
doctor noted that the veteran currently experienced two 
headaches per month that lasted one and one-half days even 
when treated.  It was reported that if the veteran's 
headaches were not treated with abortive medicine the veteran 
suffered nausea, vomiting, photophobia and phonophobia.  It 
was noted that the veteran's headaches would prohibit work 
and leisure activities when untreated and that they are 
prostrating.  Currently the veteran was treated with a 
prophylactic medication and an abortive medication.  The 
requesting physician noted the veteran always had to carry 
his abortive medication with him as the timing of his attacks 
was not predictable.  

A May 2000 report from Michael J. Valle, D.O., indicates that 
he had treated the veteran since October 1994, at which point 
the impression was migraine with aura.  It was noted that the 
veteran's headaches had become more severe and that he had a 
headache every seven to ten days.  It was reported that the 
headaches could last 24 to 48 hours in duration and were 
typically migrainous.   The head pain was noted to be very 
severe and aggravated by movement.  The veteran was noted to 
be sensitive to light, sound and smell with some nausea and 
vomiting.  Dr. Valle said that the veteran's headache could 
easily be prostrating, and that when he had a headache he 
typically had to take medication and go to bed until he had 
relief of his pain.  

Turning to the veteran's own testimony as to his headaches, 
in a January 2000 statement he said that he had chronic 
headaches daily.  He also asserted that his headaches were 
prostrating if he did not take his medication.  


In a statement received in August 2000, the veteran disagreed 
with the findings set forth in the December 1999 VA 
examination.  He said that he did not continue with 
activities when he took his medication.  Rather, he said that 
he had to lay down until the headache subsided and was unable 
to continue with any activity.  As for not missing work, he 
said that he was retired and did not work outside of his 
home.  He said that although he was retired, he did have 
daily activities and routines that the headaches prevented 
him from performing.  He agreed that he did not have any 
visits to the emergency room in the prior year.  He explained 
that now that he was retired he no longer feared missing work 
as he had in the past, and therefore currently he would 
simply take his medications and lie down.  The veteran also 
disagreed with the statement that his headaches were not 
prostrating.  For support, he pointed to the March 2000 
medical report from the Chief of Neurology at the Wright-
Patterson Medical Center.  Finally, he said that he 
experienced at least two, and sometimes three, headaches a 
month that required him to cease activities and lie down or 
rest.  He said that many times he had awakened from sleep 
with a prostrating headache which lasted about one and one-
half to two days.  

In a statement received in December 2000, the veteran 
reported that he had not received treatment for headaches at 
the VA Medical Center because he was unaware he could receive 
treatment there until January 2000 when he was service-
connected for headaches.  He also noted that he had been 
refused assignment to a Prime Care Team at the Dayton VAMC 
because he already had a Primary Care Manager at Wright-
Patterson Air Force Base Medical Center.  

Based on a thorough review of the evidence, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 30 percent for 
headaches.  

The evidence shows that the veteran experiences two types of 
headaches.  There is no medical evidence that his lesser, 
non-migrainous headaches are prostrating.  Therefore, they do 
not warrant an evaluation in excess of 30 percent.  
Diagnostic Code 8100.

The Board recognizes that the preponderance of the evidence 
demonstrates that the veteran's more serious, migrainous 
headache attacks are prostrating.  The reports by Dr. Valle 
and the Chief Neurologist at the Wright-Patterson Department 
of Neurology constitute medical evidence supporting the 
veteran's contentions that his attacks incapacitate him.  

Nevertheless, the Board finds that the preponderance of the 
evidence demonstrates that the veteran's migrainous headaches 
do not occur very frequently.  The medical evidence of record 
consistently documents that throughout the appeal period the 
veteran's migraine headaches occurred approximately twice a 
month.  The veteran has additionally asserted that they 
sometimes occur three times a month.  

The Board notes that according to the Rating Schedule, a 30 
percent evaluation is appropriate for characteristic attacks 
occurring once a month.  Diagnostic Code 8100.  However, it 
does not follow that any attacks occurring more frequently 
than once a month would automatically warrant a 50 percent 
evaluation.  The Rating Schedule specifies that a 50 percent 
evaluation requires attacks that occur very frequently.  
Attacks averaging twice a month could occur with as many as 
two weeks between them.  The Board finds that such attacks 
may not be described as occurring very frequently.

Similarly, as the veteran's migrainous headaches have not 
been shown to occur very frequently, there is no evidence 
that they result in severe economic inadaptability.  The 
Board acknowledges that the veteran is retired.  Regardless, 
the objective medical evidence of record does not support his 
contentions that his migrainous headaches result in severe 
inadaptability as regards his daily functioning and routines.

In light of the foregoing, the Board finds that an evaluation 
in excess of 30 percent for headaches is not warranted.  



ORDER

An evaluation in excess of 30 percent for headaches is 
denied.


		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

